03/29/2022
                IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                               December 2, 2021 Session

                                  IN RE AUTUMN H.

               Appeal from the Juvenile Court for Williamson County
                         No. 35423 Sharon Guffee, Judge
                     ___________________________________

                           No. M2020-01214-COA-R3-JV
                       ___________________________________


This appeal involves a mother’s petition seeking to relocate to Canada with the parties’
minor child. Determining relocation to Canada with the mother to be in the child’s best
interest, the juvenile court approved the mother’s petition, and the father appealed to this
Court. Discerning no error, we affirm.

       Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Juvenile Court
                            Affirmed; Case Remanded

D. MICHAEL SWINEY, C.J., delivered the opinion of the court, in which JOHN W.
MCCLARTY and THOMAS R. FRIERSON, II, JJ., joined.

Casey A. Long, Lawrenceburg, Tennessee, for the appellant, John G.

Joanne H., London, Ontario, Canada, Pro Se.


                                        OPINION

                                       Background

        The mother, Joanne H. (“Mother”), is a Canadian citizen who came to the United
States legally in 2006 or 2007. The minor child, Autumn H. (“the Child”), was born in
July 2014 to Mother and the child’s father, John G. (“Father”). Mother and Father were
never married. Mother testified that she had been a stay-at-home mother since the Child
was born. At some point, a temporary restraining order was entered prohibiting Mother
from leaving the state of Tennessee with the Child. In December 2015, the Williamson
County Juvenile Court (“Juvenile Court”) entered an order leaving the temporary
restraining order in effect but allowing Mother to take the Child to visit Mother’s family in
Canada during the Christmas holiday but directing Mother to return the Child to this
jurisdiction for further proceedings.

       Subsequently, Mother was unable to renew her work visa, and it expired in March
2016. Mother testified that she had a six-month grace period to leave the country. Mother
and Father obtained a marriage license in June 2016, but the marriage did not happen. The
parties subsequently entered into an agreed permanent parenting plan in September 2016,
wherein the parents were to spend equal parenting time with the Child.

       Mother sent a certified letter to Father in May 2017, informing him of her intended
relocation with the Child to Canada. According to Mother, Father again asked her to marry
him and gave her a ring. Father obtained a second marriage license but let it expire. Mother
was unable to change her residency status in this country. She was unable to gain
employment or obtain a driver’s license in the United States.

        In February 2018, Mother filed a petition seeking approval by the Juvenile Court to
move with the Child to Canada and to modify the parties’ current permanent parenting
plan. The petition states, inter alia, that (1) the parents had been awarded equal parenting
time with the child by previous court order, (2) Mother provided Father with notice of her
intent to relocate to Mississauga, Ontario via certified mail and hand delivery in May 2017,
and (3) Father had failed to file a petition opposing the move. Mother therefore requested
that she be permitted to relocate with the child to Canada, as well as modification of the
parties’ permanent parenting plan. Mother’s letter expressing her intent to relocate with
the child stated that the “purpose of the move is to pursue employment” because Mother
was unable to obtain legal employment in the United States after the expiration of her visa.

        Father subsequently filed an answer to Mother’s petition, in which he denied
receiving notice via certified mail but stated that Mother had showed him the notice while
they were considering reconciliation and that they were subsequently engaged to be
married. Father also filed a petition in opposition to Mother’s notice to relocate with
similar allegations as in his answer to Mother’s petition and arguing that it was not in the
Child’s best interest to move to Canada. Both parties filed proposed parenting plans with
their respective pleadings.

       Following a motion by Father, the Juvenile Court appointed a guardian ad litem.
Father subsequently filed a motion to appoint an expert witness, which was granted, and
Dr. Bradley Freeman was appointed. The parties conducted discovery and the Juvenile
Court resolved any issues between the parties pertaining to discovery.

        The parties’ petitions were heard by the Juvenile Court Magistrate, who
subsequently entered an order permitting Mother to relocate to Canada with the Child.
After the Magistrate’s ruling, Father filed post-trial motions requesting several avenues of
relief, which were denied except for providing Father with additional time to request a
                                             -2-
rehearing. Following the Magistrate’s ruling, Mother and the Child moved to Canada in
June 2020 after the new permanent parenting plan went into effect. Father filed a request
for a hearing before the Juvenile Court Judge, which was granted and a trial date scheduled.

        The Juvenile Court Judge conducted a de novo trial over three days in August 2020,
wherein the following witnesses testified: (1) Mother; (2) Joanne H., paternal grandmother
(“Paternal Grandmother”); (3) Father; (4) Bradley Freeman, M.D., a forensic psychiatrist
appointed by the court as an expert; and (5) Gail M., Mother’s former mother-in-law from
a previous marriage and the paternal grandmother to Mother’s older daughter. Mother was
pro se during trial and participated remotely from Canada. Because of the Covid-19
pandemic, the trial was conducted via video-conferencing software. Autumn was six years
old at the time of trial.

        The Trial Court considered evidence presented by Dr. Bradley Freeman, Associate
Professor of Clinical Psychiatry at Vanderbilt University School of Medicine. Dr. Freeman
testified during trial as an expert witness in forensic psychiatry and comprehensive fitness
for parenting. Dr. Freeman had conducted a comprehensive evaluation on both parents in
February 2019. In his report, Dr. Freeman opined that it would be in the Child’s best
interest to remain in Tennessee with Father. Sometime after preparation of his report, Dr.
Freeman spoke again with the parties and the Child prior to trial. Dr. Freeman testified
that his recommendations and opinions had not changed since his original report and that
he believed Tennessee to be the more stable option for the Child. The Trial Court found
that Dr. Freeman was a credible expert witness but determined that much of the information
contained in Dr. Freeman’s report was outdated by the time of trial because Mother had
moved to Canada with the Child and had been residing there for approximately two months.

       Neither parent was employed at the time of trial. During trial, Dr. Freeman opined
that neither parent “had a super financial situation,” but the Juvenile Court found that this
had changed for Mother after her relocation to Canada. Mother testified that she received
approximately $2,100 per month in income. According to Mother, she received a nominal
amount of music royalties every quarter of approximately $50. Mother testified that she
received child support for both of her children, totaling $1,100 per month, and Ontario
work benefits of approximately $1,050 per month since her relocation to Canada. She also
had applied for child benefits in Ontario that would be an additional $800 per month once
approved. Mother also testified that she had $200 in her savings account and had been able
to save an additional few thousand dollars.

       Mother has custody of a nine year old half-sibling of the Child. Mother described
the two children as best friends and having a lifelong and loving bond. According to
Mother, she could not imagine separating the two siblings. Dr. Freeman testified that the
Child had made a comment concerning fighting with her maternal half-sibling and
sometimes feeling unsafe with her sister, but Dr. Freeman stated that he did not have “any
strong information” that the sister had been aggressive toward the Child.
                                            -3-
        Mother has other family members in Canada. One of Mother’s sisters lives
approximately an hour away from Mother, and the other sister is approximately three hours
away. Mother is also close with her former in-laws and the paternal grandparents of her
older child, who live an hour and a half away from them and visit each weekend. Mother
testified that she had been the primary caregiver for the Child during her whole life and
that she “always picked up the slack.” Mother testified that she encouraged the Child’s
relationship with Father and the Child’s half-siblings in Tennessee and had included Father
in the Child’s activities.

       Mother testified that she currently lived at Wasaga Beach, Ontario in a townhome
owned by her former mother-in-law. When Mother and the Child returned to Canada, they
were required to quarantine for fourteen days away from any other person. The home is
currently listed for sale. When moving to Canada, Mother’s living and employment plans
changed due to the Covid-19 pandemic. She had been paying rent in the amount of $1,300
per month, which included utilities. Mother testified that she had applied for a custodial
or cafeteria job at the Child’s school making $23-25 an hour and that her previous
employment plans of working with her brother-in-law in Toronto were changed due to the
pandemic.

       Father testified during trial he had not been able to work due to his back injury and
was on TennCare. Father had been in a car accident with two of his children in March
2016 and injured his back. Father had back surgery in 2017. Father continued to work and
was on pain medication through the end of 2017. According to Father, he could not
“continue doing the lifestyle [he was] doing so [he] went and got off of the pain
medication.” Mother testified that Father attended an in-patient rehab for an opioid
addiction during the month of December 2017. According to Mother, she cared for the
Child during that whole month. Father testified that he had not been able to return to work
but had been working with his doctors to control the pain. According to Father, his
depression and pain is being managed by new medication.

       Father’s license to practice law in Tennessee had been suspended due to his failure
to pay the required fees and to complete the necessary continuing legal education classes.
By the time of trial, Father had completed the continuing legal education requirement and
paid all his fees. He testified that he planned to seek reinstatement. He also is licensed to
practice law in Florida. According to Father, he is ready to go back to work and should be
able to obtain employment within a month. Father testified that he planned to adjust his
work schedule to be home when the Child gets home from school. However, the Juvenile
Court found that when asked, Father had no concrete plan regarding who would watch the
Child if he had full-time custody of her.

      Father testified that he lives in Franklin, Tennessee in a nearly 6,000 square foot
house worth over a million dollars with seven bedrooms and has about $400,000-500,000
                                           -4-
of equity in his home. According to Father, the Child has a suite in his home that she will
be sharing with her sister. Father’s mortgage balance is $600,000 and his payments are
around $3,300 per month. At the time of trial, Father testified that his mortgage payments
had been deferred due to the Covid-19 pandemic and his unemployment. Father testified
that he has $20,000 remaining in a savings account but acknowledged that he had a federal
tax lien, a lien due to home improvement, and a lot of debt. He had listed his home for sale
several times and had received an offer of one million a couple years prior.

       Father testified he had shared equal parenting responsibilities for the Child with
Mother prior to the Child’s moving to Canada. Father further testified that despite his back
injury, he is physically capable of caring for the Child. According to Father, he is very
involved with the Child’s schooling and extracurricular activities.

       Father has family in Tennessee and in North Carolina. Father now has a younger
baby with another woman and is engaged to the mother of his young baby. He also has
three older children that go back and forth between his house and their mother’s home.
The Child has a close relationship with her half-siblings residing in Tennessee. Paternal
Grandmother testified that she had moved into Father’s home in June 2015, while Mother
and the Child were residing there, but stated that she had moved out in June 2020. Paternal
Grandmother has a close relationship with the Child. While living with Father, Paternal
Grandmother denied that she performed most of the parenting responsibility and stated that
Father was the “number one parent.” According to Paternal Grandmother, she did the
things Father asked her to do. She further testified that she helped with the cooking and
cleaning. At the time of trial, Paternal Grandmother was living only a mile away from
Father.

        Father had his first visit with the Child under the new permanency plan prior to trial.
Father drove to Canada to pick the Child up from Mother’s home. The home where Mother
was residing at the time of trial was listed for sale, and she admittedly removed the “for
sale” sign from the yard before Father arrived for the visit. According to Mother, the listing
will expire soon and her former mother-in-law was not planning to renew the listing.
Mother’s former mother-in-law testified that she had entered into a rental agreement with
Mother and confirmed that if the property did not sell by the time the listing expired, she
was going to take the listing down. The Child was with Father on her birthday, and Father
did not allow Mother’s family to speak to the Child on her birthday. He stated that Mother
talked to the Child that morning and that he let Mother’s family speak via Facetime with
the Child the following day. When the Child returned from her visit with Father, Mother
had to pick the Child up because Father would not bring the Child to the airport to meet
Mother.

       The Juvenile Court entered its judgment in August 2020, permitting Mother to move
to Canada with the Child. The Trial Court found that Father was not a credible witness
during trial, that he had difficulty answering questions directly, and that his responses in
                                            -5-
court “were more ‘politically correct’ in anticipating what the Court wants to hear.”
However, the Juvenile Court found that Mother’s credibility was “more solid” and that she
was direct and candid with the court. The Juvenile Court found that when the parties’
anticipated marriage did not occur, Mother “had no choice” but to relocate to Canada
because she was unable to renew her visa, change her residency status, or obtain a driver’s
license in the United States.

      The Juvenile Court determined that the parents were spending substantially equal
time with the Child prior to the Covid-19 pandemic and, therefore, found there was no
presumption in favor of or against Mother’s petition to relocate. See Tenn. Code Ann. §
36-6-108(c) (2017). The Juvenile Court further considered the best interest factors in
Tennessee Code Annotated § 36-6-106(a)(1)-(15) and made the following findings of fact:

              (1) The strength, nature, and stability of the child’s relationship with
      each parent, including whether one (1) parent has performed the majority of
      parenting responsibilities relating to the daily needs of the child. Both
      parents have a very strong bond with the child. Both have been extremely
      active in the care and nurturing of the child. Mother has been a stay-at-home
      mom actively involved in the child’s schooling and activities such as story
      time at the library. Father has also been present to engage in activities with
      the child such as cheerleading and swimming.

             Mother has, however, been the parent who has mostly performed the
      majority of daily responsibilities for the child such as doctors, dentist,
      schooling and stable routine. Father has struggled with addiction, loss of
      employment and does not exhibit the emotional stability Mother has been
      able to maintain despite the stress of her residency status and this miserable,
      prolonged litigation. This factor weighs in Mother’s favor.

             (2) Each parent’s past and potential for future performance of
      parenting responsibilities, including the willingness and ability of each of the
      parents and caregivers to facilitate and encourage a close and continuing
      parent-child relationship between the child and both of the child’s parents,
      consistent with the best interest of the child. In determining the willingness
      of each of the parents to facilitate and encourage a close and continuing
      parent-child relationship between the child and both of the child’s parents,
      the court shall consider the likelihood of each parent to honor and facilitate
      court ordered parenting arrangements and rights, and the court shall further
      consider any history of either parent or any caregiver denying parenting time
      to either parent in violation of a court order. The Court first notes that Dr.
      Freeman testified he did not find parental alienation an issue in this case.
      Both parents testified they would encourage a close and continuing parent-
      child relationship between the child and the other parent, but really only as
                                            -6-
long as they were the primary residential parent and had the child the
majority of the time. Their relationship has been contentious and adversarial
largely because this case has been going on so long.

        Father, and his relatives, expressed their concern to Dr. Freeman that
his relationship with the child would suffer due to Mother. “[Father] stated
he has good reason to believe that his relationship with Autumn will suffer if
his daughter is allowed to relocate with [Mother]. [Father] has reported
Autumn has told him that [Mother] does not like him, his father or his
brother. He also reported receiving emails from [Mother’s] mother
describing her strong dislike for him.” [Paternal Grandmother] told Dr.
Freeman “she is concerned about how [Mother] will behave and parent once
out of the scrutiny of the court.” But in fact, Mother has done very well
getting settled since relocating and the parties were able to manage the first
visitation without major issues.

       Mother reported to Dr. Freeman “she would love to have a healthy
relationship with [Father] in which they can co-parent Autumn together. She
stated ‘I don’t think that will happen as long as we are in court.’ She stated
keeping the relationship civil between them is the best she can currently hope
for and do.” Mother said “I have found co-parenting with John rather
manipulative and tricky. I am hoping that improves after the case is
finalized.”

      Both parents have exhibited the ability to co-parent well with their
former ex-spouses so the Court is encouraged that they could potentially
manage this in the future. The biggest barrier in this case has been the
constant litigation and the inability to get past the hurt and anger.

        The Court is concerned with the recent minor problems with
visitation: Father not bringing the child to the airport for Mother; not assuring
Mother is able to talk with the child on her birthday; Mother pulling up the
For Sale sign in her yard before Father’s visit.

       The Court finds Mother has a slight advantage with this factor as her
credibility is more solid and her comments to Dr. Freeman about wanting to
co-parent are consistent with her testimony at trial. Mother seems to be
sincere where Father[’s] comments were more “politically correct” in
anticipating what the Court wants to hear.

      (3) Refusal to attend a court ordered parent education seminar may
be considered by the court as a lack of good faith effort in these proceedings.

                                      -7-
This factor is not applicable in this case. However, Mother did, on her own,
attend a co-parenting class.

       (4) The disposition of each parent to provide the child with food,
clothing, medical care, education and other necessary care. The parties are
equally situated with this factor. While Father may have more financial
resources than Mother to provide certain “extras”, each parent is perfectly
capable of providing these basic needs for the child.

       (5) The degree to which a parent has been the primary caregiver,
defined as the parent who has taken the greater responsibility for performing
parental responsibilities. The Court finds this factor favors Mother in being
the primary and consistent caregiver for the child. While Father is to be
commended on his mostly equal participation in parenting the child, and
doing it very well, he had the benefit of paternal grandmother to assist him
daily for almost the entirety of his parenting time for the last five years. The
Court finds paternal grandmother was a very stable and substantial caregiver
for the child based on grandmother’s testimony and the testimony of other
witnesses.

       (6) The love, affection, and emotional ties existing between each
parent and the child. Both parents have an enormous amount of healthy love,
affection, and emotional ties with this child. This child is greatly loved by
many. Parents equally share the weight of this factor.

       (7) The emotional needs and developmental level of the child. Both
parents demonstrated an equally capable ability to care for the emotional
needs and developmental level of the child. Each is proactive in assuring the
best education and extracurricular activities, Mother in her active
involvement with school and other activities and Father desiring the best
possible education and assuring outside activities as well. They equally share
the weight of this factor.

        (8) The moral, physical, mental and emotional fitness of each parent
as it relates to their ability to parent the child. The Court finds this factor
favors Mother. Father has struggled with addiction that has caused major
life-changing events: substance abuse treatment, depression, physical
limitations, loss of employment and financial hardship. It remains uncertain
whether Father has weathered this storm as he is still unemployed and still
being treated for depression.

       At the time of the trial, Father still did not have a job after letting his
law license suspend for failure to comply with continuing education. It is
                                      -8-
very concerning to the Court that Father was able to participate freely in all
his children’s extracurricular activities, including some with physical
activity, but yet not able to keep up with his annual hours of legal education
while he was managing his back pain. Father has relied heavily on monetary
gifts from his family that just seem to keep coming. His motivation for stable
employment is low. He is still being treated for depression, is encumbered
with the responsibility of yet another child with a new partner and has no
concrete plans for the future.

       Mother, on the other hand, has greatly improved her circumstances.
While she does not live the life of luxury that Father does, she has been able
to secure safe and appropriate housing, total medical and dental care for the
child and herself (thanks to the Canadian system), financial benefits and a
plan for employment she would have never had in this country. Her stress
level appears to have substantially decreased with her new life. She is in
good health. She is emotionally much more stable than Father. The Court
places the most weight in this factor for Mother.

       (9) The child’s interaction and interrelationships with siblings, other
relatives and step-relatives, and mentors, as well as the child’s involvement
with the child’s physical surroundings, school, or other significant activities.
There are a lot of relatives! This factor equally benefits both parents. There
are siblings, half-siblings, step-siblings, ex-step-grandparents... this is a
lucky child. She has an abundance of love on both sides of these families
and both parents are doing an excellent job of incorporating these relatives
into the child’s life in a positive manner.

        (10) The importance of continuity in the child’s life and the length of
time the child has lived in a stable, satisfactory environment. Of course this
factor favors Father. The child has always lived in Tennessee until just a few
months ago.

        Just as Dr. Freeman said, we always want to see children in a stable
environment and it is detrimental to remove a child from a dependent family
support system. What Dr. Freeman did not know and could not have known
at the time of his report, was whether Mother would be able to replicate this
same dependent family support system in Canada. The good news is she has.
While this factor does favor Father, Mother has shown both parents are able
to provide this stable, satisfactory environment.

      (11) Evidence of physical or emotional abuse to the child, to the other
parent or to any other person. While there is some evidence in Dr.
Freeman’s report as to past emotional/physical abuse by Father to Mother,
                                   -9-
the Court does not consider this factor to weigh in favor of either parent and
does not find it to be [a] factor the Court considered.

        (12) The character and behavior of any other person who resides in
or frequents the home of a parent and such person’s interactions with the
child. The Court does not find any person in either parent’s home that is not
totally appropriate and does not find this to be a factor to be considered.

       (13) The reasonable preference of the child if twelve (12) years of age
or older. The Court finds this factor is not applicable in this case.

       (14) Each parent’s employment schedule, and the court may make
accommodations consistent with those schedules. Since neither parent is
actively employed at the time of this hearing, it is difficult to make a
determination as to this factor.

        The Court remains concerned with Father’s lack of employment and
unrealistic anticipation of working a limited schedule to accommodate the
child. Dr. Freeman’s report indicated Father was previously employed as a
senior trial counsel, working ten hours a day. The Court finds it rather
incredulous that Father could find employment that would basically allow
him to work part-time to be home with the child and be able to continue the
lifestyle he now maintains. Certainly, Father will always be in a position to
be a higher wage-earner than Mother in the future.

       Mother has focused her attention on employment that would allow her
to mirror her children’s schedule (school job or veterinary job). The Court
does not place a great deal of weight on this factor because of the
employment uncertainty of both parents.

       Both of these parents are equally devoted to this child and are good
parents. Ultimately, the Court finds Mother to be more emotionally stable
and solid to be the primary residential parent under these new changed
circumstances. Mother appeared to the Court to be the more credible
witness. Representing herself, she was direct and candid. It was clear she
did not have the financial resources available to Father but she did an
excellent job of prioritizing the needs of her children and herself at trial.
Father, on the other hand, found it very difficult to directly answer any
question, especially from the Court. His answers seemed too rehearsed. The
Court has grave concerns about Father’s credibility when he goes three years
without working but is able to access T[enn]Care for himself while
swimming in his pool with his children.

                                    - 10 -
               Mother is like the steadfast rock that cements the child’s feet to the
        ground. Father is like the attractive, shiny, sleek yacht that sits in the harbor,
        mostly anchored, but sometimes cruising out at sea. A nice place to vacation,
        but not necessarily the best place to remain permanently.

(Internal citations omitted.) Upon consideration of the evidence before the court and the
best interest of the child, the Juvenile Court granted Mother’s petition seeking relocation
to Canada and adopted an updated parenting plan that allowed Father parenting time with
the child for six weeks in the summer, for the Child’s spring break from school, and during
the Child’s winter break from school, as well as parenting time in Canada at any time with
seven days’ notice to Mother.

        Father filed a motion to alter or amend the Juvenile Court’s judgment, which was
denied. The Juvenile Court found that the motion should be denied because Father’s
motion did “nothing more than disagree with the Court’s findings.” According to the
Juvenile Court’s order on the motion to alter or amend, there was no clerical mistake,
changed circumstances, or newly discovered evidence that would support Father’s request
to alter or amend the judgment. Father timely appeals to this Court.

                                              Discussion

       Although not stated exactly as such, Father raises the following issues for our review
on appeal: (1) whether the Juvenile Court erred by determining that it was in the Child’s
best interest to relocate to Canada with Mother; and (2) whether the videoconferencing
software inhibited the Juvenile Court’s ability to understand and apply the evidence
presented at trial.1

       Our review is de novo upon the record, accompanied by a presumption of
correctness of the findings of fact of the trial court, unless the preponderance of the
evidence is otherwise. Tenn. R. App. P. 13(d); Kelly v. Kelly, 445 S.W.3d 685, 692 (Tenn.
2014). A trial court’s conclusions of law are subject to a de novo review with no
presumption of correctness. Kelly, 445 S.W.3d at 692.

      When Mother filed her petition, the statute in effect governing parental relocation,
Tennessee Code Annotated § 36-6-108(c) (2017), read as follows:

        If the parents are actually spending substantially equal intervals of time with the
        child and the relocating parent seeks to move with the child, the other parent may,

1
  In her brief, Mother included a motion requesting that this Court strike portions of Father’s brief that
include alleged facts that do not appear in the record. Mother is correct that this Court considers, with a
very few exceptions not applicable here, only facts that are included in the record on appeal. Because we
have not considered any facts not contained in the record before us, we deny Mother’s motion as moot.
                                                  - 11 -
      within thirty (30) days of receipt of notice, file a petition in opposition to removal
      of the child. No presumption in favor of or against the request to relocate with the
      child shall arise. The court shall determine whether or not to permit relocation of
      the child based upon the best interests of the child. The court shall consider all
      relevant factors including those factors found in § 36-6-106(a)(1)-(15).

Tennessee Code Annotated § 36-6-106(a) provides the following best interest factors to be
considered by the court:

      (1) The strength, nature, and stability of the child’s relationship with each
      parent, including whether one (1) parent has performed the majority of
      parenting responsibilities relating to the daily needs of the child;

      (2) Each parent’s or caregiver’s past and potential for future performance of
      parenting responsibilities, including the willingness and ability of each of the
      parents and caregivers to facilitate and encourage a close and continuing
      parent-child relationship between the child and both of the child’s parents,
      consistent with the best interest of the child. In determining the willingness
      of each of the parents and caregivers to facilitate and encourage a close and
      continuing parent-child relationship between the child and both of the child’s
      parents, the court shall consider the likelihood of each parent and caregiver
      to honor and facilitate court ordered parenting arrangements and rights, and
      the court shall further consider any history of either parent or any caregiver
      denying parenting time to either parent in violation of a court order;

      (3) Refusal to attend a court ordered parent education seminar may be
      considered by the court as a lack of good faith effort in these proceedings;

      (4) The disposition of each parent to provide the child with food, clothing,
      medical care, education and other necessary care;

      (5) The degree to which a parent has been the primary caregiver, defined as
      the parent who has taken the greater responsibility for performing parental
      responsibilities;

      (6) The love, affection, and emotional ties existing between each parent and
      the child;

      (7) The emotional needs and developmental level of the child;

      (8) The moral, physical, mental and emotional fitness of each parent as it
      relates to their ability to parent the child. The court may order an
      examination of a party under Rule 35 of the Tennessee Rules of Civil
                                        - 12 -
       Procedure and, if necessary for the conduct of the proceedings, order the
       disclosure of confidential mental health information of a party under § 33-3-
       105(3). The court order required by § 33-3-105(3) must contain a qualified
       protective order that limits the dissemination of confidential protected mental
       health information to the purpose of the litigation pending before the court
       and provides for the return or destruction of the confidential protected mental
       health information at the conclusion of the proceedings;

       (9) The child’s interaction and interrelationships with siblings, other relatives
       and step-relatives, and mentors, as well as the child’s involvement with the
       child’s physical surroundings, school, or other significant activities;

       (10) The importance of continuity in the child’s life and the length of time
       the child has lived in a stable, satisfactory environment;

       (11) Evidence of physical or emotional abuse to the child, to the other parent
       or to any other person. The court shall, where appropriate, refer any issues
       of abuse to juvenile court for further proceedings;

       (12) The character and behavior of any other person who resides in or
       frequents the home of a parent and such person’s interactions with the child;

       (13) The reasonable preference of the child if twelve (12) years of age or
       older. The court may hear the preference of a younger child upon request.
       The preference of older children should normally be given greater weight
       than those of younger children;

       (14) Each parent’s employment schedule, and the court may make
       accommodations consistent with those schedules; and

       (15) Any other factors deemed relevant by the court.

Tenn. Code Ann. § 36-1-106(a) (2021). “While the trial court is directed to consider the
appropriate factors in reaching its decision, it is not required to list each factor with the
court’s conclusion about how that factor impacted the custody decision.” Port v. Hatton,
No. M2011-01580-COA-R3-CV, 2013 WL 865549, at *6 (Tenn. Ct. App. March 6,
2013), no perm. app. filed (Tenn.).

       Father argues that the Juvenile Court made “numerous erroneous assumptions”
concerning Father’s and Dr. Bradley Freeman’s testimony. As to Father’s testimony, the
Juvenile Court found that Father’s testimony was not credible. Concerning the credibility
of witnesses, our Supreme Court has instructed:

                                            - 13 -
        When credibility and weight to be given testimony are involved, considerable
        deference must be afforded to the trial court when the trial judge had the
        opportunity to observe the witnesses’ demeanor and to hear in-court
        testimony. Estate of Walton v. Young, 950 S.W.2d 956, 959 (Tenn. 1997)
        (quoting Randolph v. Randolph, 937 S.W.2d 815, 819 (Tenn. 1996)).
        Because trial courts are able to observe the witnesses, assess their demeanor,
        and evaluate other indicators of credibility, an assessment of credibility will
        not be overturned on appeal absent clear and convincing evidence to the
        contrary. Wells v. Bd. of Regents, 9 S.W.3d 779, 783 (Tenn. 1999).

Hughes v. Metro. Gov’t of Nashville and Davidson County, 340 S.W.3d 352, 360 (Tenn.
2011).

        In making its decision that Father was not a credible witness, the Juvenile Court
found that Father’s comments during trial “were more ‘politically correct’ in anticipating
what the Court wants to hear.” According to the Juvenile Court, Father had difficulty
directly answering the questions that he was asked, especially questions asked by the court,
and his answers appeared “too rehearsed.” The Juvenile Court also expressed concern with
Father’s credibility when he had been unemployed for three years and was on TennCare
“while swimming in his pool with his children.” As instructed in Hughes, we provide great
deference to the Trial Court’s credibility determinations, which will not be overturned on
appeal unless clear and convincing evidence proves otherwise.2 In this case, we find that
no clear and convincing evidence exists to rebut the Juvenile Court’s finding that Father
was not a credible witness.

      Father takes issue with much of the Juvenile Court’s interpretation of the evidence.
According to Father, the evidence presented during trial preponderates against the Juvenile
Court’s findings of fact. Taking into account the Juvenile Court’s credibility
determinations and all the evidence presented, we disagree.

       The Juvenile Court considered each of the best interest factors in making its decision
regarding whether to approve Mother’s relocation to Canada. In its judgment, the Juvenile
Court recognized that both parents had a strong bond with the Child and had been actively
engaged in the care and nurturing of the Child. Father takes issue with the Juvenile Court
contributing his parental responsibilities to Paternal Grandmother, while discounting
Paternal Grandmother’s testimony that Mother did little to care for the Child while living
with Father. The Juvenile Court found that Mother had been the parent present for the

2
  That the trial was conducted by video conferencing due to the Covid-19 pandemic is not a valid reason
for us to depart from the Tennessee Supreme Court’s instructions in Hughes. Our Supreme Court has
previously held that this Court must use the same deferential standard regarding credibility determinations
as applied to live in-person testimony even when a witness testifies via telephone. See Kelly v. Kelly, 445
S.W.3d 685, 695 (Tenn. 2014) (holding that “a trial court is better-situated to gauge the credibility of a
telephonic witness than an appellate court”).
                                                  - 14 -
majority of the day-to-day responsibilities for the Child, which included doctor’s
appointments, dentist appointments, schooling, and providing a stable routine for the Child.
The Juvenile Court clearly did not find credible the allegations by Paternal Grandmother
that Mother did little to care for the Child. The Juvenile Court found that Mother had been
the primary and consistent caregiver for the Child. The Juvenile Court commended Father
on his effective and “mostly equal participation” of parenting the Child in recent years but
acknowledged that Paternal Grandmother had been present in his home to assist him daily
for almost the entirety of his parenting time. The Juvenile Court found that she had been
a “very stable and substantial caregiver” for the Child. The evidence presented does not
preponderate against the Juvenile Court’s findings regarding this factor.

        Regarding the moral, physical, mental, and emotional fitness of the parents, the
Juvenile Court found that this factor weighed in favor of Mother. Although Father argues
that the Juvenile Court essentially disregarded Mother’s immigration issues, it is clear from
the Juvenile Court’s judgment that it had indeed considered this fact and found that Mother
had no choice but to seek relocation to Canada after the expiration of her visa and the
change in her residency status. The Juvenile Court found that Mother had greatly improved
her circumstances since relocating to Canada, that her stress level had decreased, and that
she is in good health. The Juvenile Court also considered Father’s struggle with addiction
and his loss of employment and found that Mother had more emotional stability.
According to the Juvenile Court’s findings, Father continues to be treated for depression,
is now responsible for the care of a new child, and has no concrete plans for the future.

        Concerning continuity, the Juvenile Court acknowledged that the Child has always
lived in Tennessee until recently, which favored Father. In his brief, Father argues that the
Juvenile Court “seemed to diminish the importance” of this factor and stated that Dr.
Freeman had recent conversations with Mother and the Child and had indicated to the court
that his recommendation in the report had not changed. Dr. Freeman testified as an expert
witness in forensic psychiatry and comprehensive fitness for parenting. “[D]eterminations
concerning the admissibility, qualifications, relevance, and competency of expert
testimony is left to the sound discretion of the trial court.” Singh v. Larry Fowler Trucking,
Inc., 390 S.W.3d 280, 287 (Tenn. Ct. App. 2012). The Juvenile Court found that Dr.
Freeman was a credible expert witness but opined that much of his information was
outdated due to the change in the parties’ living situation since his evaluation. The Juvenile
Court found that Dr. Freeman completed his evaluation of the parents in February 2019.
However, in June 2020, Mother moved with the Child to Canada with the permission of
the court. Although the Juvenile Court considered Dr. Freeman’s report and relied on
portions of it, it found that much of it was outdated. The Juvenile Court clearly disagreed
with Dr. Freeman’s opinion that it would be in the Child’s best interest to live in Tennessee
with Father based on the parents’ circumstances at the time of trial. The Juvenile Court
was not required to adopt and agree with Dr. Freeman’s opinion but instead was free to
base its decision on the entirety of the evidence presented to it.

                                            - 15 -
        The Juvenile Court found that both parents would be able to provide a stable,
satisfactory environment for the Child. According to the Juvenile Court, Mother had done
well since her relocation with the Child to Canada and was in a better financial situation
than she had been in while in the United States. Additionally, the Juvenile Court
considered the parents’ respective support systems and found that the Child was lucky with
several relatives on both sides of the family, with both parents successfully incorporating
those family members into the Child’s life in a positive manner.

        At the time of trial, neither parent was employed. Father argues that the Juvenile
Court did “not indicate its findings” regarding the employment related factor. Our review
of the Juvenile Court’s judgment does not support this contention by Father. The Juvenile
Court did not place much weight with this factor due to the uncertainty of the parents’
employment. However, it considered that Father likely would not be able to find part-time
employment that would allow him to be home with the Child and yet also allow him to
maintain his current lifestyle. The Juvenile Court considered this statement to the contrary
by Father to be unrealistic. Additionally, the Juvenile Court found that Mother was
focusing her attention on employment that would allow her to mirror the Child’s schedule
and noted that Mother was attempting to obtain employment in the Child’s school or at a
veterinary office. As noted, while the Juvenile Court did not place much weight on this
factor due to the uncertainty of the parents’ future employment, it did consider the facts
relevant to this factor.

       According to Father, the Juvenile Court “ignored the testimony of the Mother in
reference to her resources and abilities.” However, the Juvenile Court considered Mother’s
current situation in Canada in making its decision. Despite the fact that Father may be able
to provide more luxuries for the Child, the Juvenile Court found that both parents were
capable of providing for the emotional needs and basic necessities of the Child. The
evidence presented does not preponderate against this finding by the Juvenile Court.

        The Juvenile Court considered each parents’ willingness to encourage a relationship
with the other parent. According to Father, the Juvenile Court ignored Dr. Freeman’s
testimony concerning negative statements Mother made about Father. However, the
Juvenile Court had considered this issue and emphasized that Dr. Freeman clarified in his
testimony that he had not found parental alienation to be an issue in this case. Mother
testified at trial that if she had custody of the Child, she would encourage a relationship
between Father and the Child. The Juvenile Court recognized the parents’ contentious
relationship and found that Mother appeared to be more sincere in her desire to co-parent
with Father, whereas Father’s comments were more “politically correct.”

      The Juvenile Court found that Mother had managed to do “very well getting settled”
in Canada since relocating and that the Child’s first visit with Father had occurred without
any major issues. However, the Court did express concern regarding “minor issues” that
occurred, including “Father not bringing the child to the airport for Mother; not assuring
                                          - 16 -
Mother is able to talk with the child on her birthday; Mother pulling up the For Sale sign
in her yard before Father’s visit.” We agree with Father that he had testified during trial
that it was Mother’s family, not Mother, who were unable to speak to the Child on her
birthday. Mother acknowledged that Father called her briefly on the morning of the Child’s
birthday but stated that when she called back that afternoon, she could not get through.
Even if the statement by the Juvenile Court about Father “not assuring Mother is able to
talk with the child on her birthday” is contradicted by the testimony at trial, the evidence
presented at trial does not preponderate against the remaining findings by the Juvenile
Court concerning best interest.

       As previously stated, we must give great deference to the Juvenile Court’s findings
regarding witness credibility. The evidence in the record on appeal does not preponderate
against the majority of the Trial Court’s findings with regard to custody and those findings
support the Juvenile Court’s determination that it is in the Child’s best interest to relocate
to Canada with Mother. We find and hold, as did the Juvenile Court, that allowing Mother
to relocate with the Child to Canada is in the Child’s best interest.

       Father also raised an issue concerning whether the court’s utilization of video-
conferencing software had inhibited the Juvenile Court’s ability to understand and apply
the evidence presented by the parties during trial. On appeal, Father requests that this Court
remand to the Juvenile Court “preferably for in-person proceedings to insure that the trial
court is able to reliably hear and understand the evidence and arguments being made and
is able to avoid the issues created by the use of videoconferencing software.” Mother,
however, averred that there were no major audio issues causing confusion with the
proceedings. We agree with Mother. Since early in the Covid-19 pandemic, our Supreme
Court has encouraged the use of video-conferencing software in conducting court
proceedings. In re COVID-19 Pandemic, No. ADM2020-00428 (Tenn. April 24, 2020).

       Upon our review of the transcripts, we find no evidence to suggest the Juvenile
Court misunderstood or misapplied the evidence before the court. In his brief, Father
points to statements by the Juvenile Court finding that Mother was comparable to a
“steadfast rock that cements the child’s feet to the ground” while describing Father as the
“attractive, shiny, sleek yacht that sits in the harbor, mostly anchored, but sometimes
cruising out at sea. A nice place to vacation, but not necessarily the best place to remain
permanently.” According to Father, technology issues “undoubtedly must have led” to the
Juvenile Court’s mischaracterization of the parties.

       We acknowledge that technology issues arise, as they did in this case. However,
the Juvenile Court ensured that the issues were remedied each time. We disagree with
Father’s argument and find no indication that the Juvenile Court misunderstood or
misapplied the evidence in this case. Father’s disagreements with the Juvenile Court’s
findings of fact provide no support for Father’s conclusion that the Juvenile Court
misunderstood or misapplied the evidence. The evidence presented to the Juvenile Court
                                         - 17 -
does not preponderate against the extensive findings of fact made by the Juvenile Court.
We find Father’s argument in this regard to be unavailing.

                                        Conclusion

        The judgment of the Juvenile Court allowing Mother to relocate with the Child to
Canada is affirmed, and this cause is remanded to the Juvenile Court for collection of the
costs below. The costs on appeal are assessed against the appellant, John G., and his surety,
if any.



                                                    _________________________________
                                                    D. MICHAEL SWINEY, CHIEF JUDGE




                                           - 18 -